Exhibit 10.8

Description of reimbursement of certain tax costs for directors William B.
Slaton and Dwayne A. Shackelford

On March 29, 2007, the Board of Directors of Placer Sierra Bancshares (the
“Company”) adopted resolutions to reimburse fees and additional taxes imposed
for the taxability of health care costs provided to two of its outside directors
William B. Slaton and Dwayne A. Shackelford. Mr. Slaton has been receiving
benefits since 2003 and Mr. Shackelford began receiving the benefits in 2006.
Since 2003, when the benefits were offered, health care costs paid by the
Company for its outside directors have not been reported as taxable income to
these outside directors. The Company has since determined that the health
benefits are taxable to the outside directors. The Board adopted a resolution
for the Company to pay these directors a one-time fee to cover the taxes and
additional costs that will be incurred to file amended tax returns in the
following amounts: (1) William B. Slaton—$10,000, and (2) Dwayne A.
Shackelford—$2,000.